1    DANIEL RODRIGUEZ, ESQ., SBN 096625
     JOEL T. ANDREESEN, ESQ., SBN 152254
2    JOSEPH WHITTINGTON, ESQ., SBN 295516
     RODRIGUEZ & ASSOCIATES,
3    A PROFESSIONAL LAW CORPORATION
     1128 TRUXTUN AVENUE
4    BAKERSFIELD, CA 93301
     PHONE (661) 323-1400 FAX (661) 323-0132
5
     Attorneys for Plaintiff, Zachary Johnson
6

7

8
                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA
9

10
                                                ) Case No.: 1:20-cv-01062-NONE-JLT
11
     ZACHARY JOHNSON                            )
                                                )
12                                              ) STIPULATION TO MODIFY
                            Plaintiff,          ) SCHEDULING ORDER AND
13                                              ) [PROPOSED] ORDER GRANTING
                                                ) STIPULATION AND MODIFYING
14
     vs.                                        ) SCHEDULING ORDER
                                                ) (Doc. 19)
15                                              )
     COUNTY OF KERN; KERN COUNY                 )
     SHERIFF DONNY YOUNGBLOOD, in his ))
16

17   individual capacity, and DOES 1 to 100,    )
     inclusive, in their individual capacities, )
18                                              )_
                                                )
19                          Defendants.         )
                                                )
20                                              )
21
           Defendants COUNTY OF KERN and KERN COUNTY SHERIFF DONNY
22
     YOUNGBLOOD, (collectively "Defendants"), and Plaintiff, ZACHARY JOHNSON, by
23
     and through their respective counsel, respectfully request the Court modify its pre-trial
24
     scheduling order (Dkt. 8) to extend the deadlines for expert disclosures and expert
25
     discovery as outlined below. Good cause exists to modify the current Scheduling Order.
26
           1.     On October 23, 2020, pursuant to the stipulation of the Parties, this Court
27
     entered an order scheduling this case (Dkt. 8) (Scheduling Order).
28
           2.     The Scheduling Order set the following deadlines:


                              Stipulation and [Proposed] Order Modifying Scheduling Order
                                                            1
1
                    a. Non-Expert Disclosures: January 15, 2021
2
                    b. Expert Disclosures: July 20, 2021
3
                    c. Non-Dispositive Motion Filing: December 30, 2021
4
                    d. Non-Dispositive Motion Hearing: February 10, 2022
5
                    e. Dispositive Motion Filing: March 23, 2022
6
                    f. Dispositive Motion Hearing: April 20, 2022
7
           3.       On May 18, 2021, Plaintiff filed a request to the Court for an Informal
8
     Discovery Dispute Conference Call (Dkt. 16).
9

10
           4.       On May 20, 2021, the Court set an Informal Discovery Dispute Conference

11
     call between the parties. The Court Ordered, after said hearing, that Defendants were to

12   provide responses to the outstanding written discovery no later than May 25, 2021. The
13   Court further Ordered “outstanding depositions should be completed no later than June
14   23, 2021. If, despite their very best efforts to complete these deposition by June 23,
15   2021, they cannot do so, they may submit a stipulation to amend the case schedule,”
16   (Dkt.19).
17         5.       Over the following weeks, the parties conducted eleven depositions of
18   deputies and PMKs.
19
           6.       To date, the parties have received deposition transcripts for only six of these
20
     depositions.
21
           7.       Additionally, both parties are waiting on receipt of subpoenaed medical
22
     records that should have been delivered several weeks ago.
23
           8.       The existing expert disclosure date is July 20, 2021.
24
           9.       The current expert disclosure date does not allow the deponents time to
25
     review their deposition testimony, or allow the parties and their experts the time
26
     necessary to review all the depositions and medical records required for this case.
27

28
           10.      The parties have met and conferred in good faith and based on the foregoing,
     jointly seek the Court’s approval to amend the Scheduling Order (Dkt.8) as follows:


                                Stipulation and [Proposed] Order Modifying Scheduling Order
                                                              2
1
                  a. The Parties are ordered to disclose all expert witnesses in writing on or
2
                     before September 19, 2021.
3
                  b. The parties are ordered to complete all discovery pertaining to experts on
4
                     or before December 12, 2021.
5

6
           NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and
7
     between the Parties, through the undersigned counsel, as follows:
8
           Upon the Court’s approval, the Scheduling Order (Dkt. 8) shall be amended as
9

10
     follows:

11
           1. The Parties are ordered to disclose all expert witnesses in writing on or before

12              September 19, 2021.
13         2. The parties are ordered to complete all discovery pertaining to experts on or
14              before December 12, 2021.
15

16         IT IS SO STIPULATED.
17

18         Dated:                                          RODRIGUEZ & ASSOCIATES
19

20
                                                              By:_ /s/ JOSEPH WHITTINGTON /
21                                                                JOSEPH WHITTINGTON
                                                                  ATTORNEY FOR PLAINTIFF
22

23

24
           Dated:                                          KERN COUNTY COUNSEL
25

26
                                                              By:_ /s/ ROBERT RICE /_________
27
                                                                  ROBERT RICE
28                                                                ATTORNEY FOR DEFENDANTS



                              Stipulation and [Proposed] Order Modifying Scheduling Order
                                                            3
1
                                              [PROPOSED]
2                                               ORDER
3
     IT IS HEREBY ORDERED THAT:
4
          1.    The Scheduling order (Dkt. 8) is hereby amended as follows:
5
                a. The Parties are ordered to disclose all expert witnesses in writing on or
6

7
                   before September 19, 2021.

8
                b. The parties are ordered to complete all discovery pertaining to experts on
9                  or before December 12, 2021.
10

11   IT IS SO ORDERED.

12     Dated:   July 12, 2021                              _ /s/ Jennifer L. Thurston
13
                                                CHIEF UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                            Stipulation and [Proposed] Order Modifying Scheduling Order
                                                          4
